Citation Nr: 0900288	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the RO.  

In November 2007, the Board remanded the claim for a TDIU 
rating and the issue of service connection for hypertension 
secondary to post-traumatic stress disorder (PTSD) to the 
Appeals Management Center (AMC) for further development.  

During the pendency of the appeal, an August 2008 RO rating 
decision granted service connection for hypertension.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected conditions, including PTSD and 
hypertension, currently are shown to produce increasingly 
disabling manifestations that would prevent the veteran from 
securing and following substantially gainful employment of a 
more sedentary nature consistent with his educational 
training to be a teacher in the vocational field or of a 
manual nature consistent with his extensive occupational 
experiences as fireman.  




CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2006, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him of the criteria 
needed to establish entitlement to TDIU.  The veteran was 
afforded time to respond before the RO issued the May 2006 
rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2006 letter, a November 2007 letter, and a March 
2008 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant, what evidence, if any, will be 
obtained by the claimant and what if any evidence will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2006, November 2007 and March 2008 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2006 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in November 
2007. Therefore, there is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded VA examinations in March 2006 and 
August 2008 that discussed the effect of his service-
connected disabilities on his potential employment.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for TDIU.  


II. Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The RO has undertaken to rate the veteran's service-connected 
disabilities as follows: PTSD (50 percent disabling since 
April 30, 2003), tinnitus (10 percent disabling since April 
30, 2003), bilateral chronic conjunctivitis (noncompensable 
since March 13, 1954), hypertension secondary to service-
connected PTSD (noncompensable since August 6, 2004), and 
bilateral hearing loss (noncompensable since January 3, 
2007).  The veteran's combined rating is 60 percent.  

In connection with a VA examination in April 2005, it was 
noted that the veteran had maintained a successful family 
life and had a career as a fireman for over 32 years prior to 
retiring in 1983 due to heart problems.  He also had 
completed additional education to receive a teaching 
certificate in 1977 and had "vocational work teaching for 15 
years."  The VA examiner opined that he had mild to moderate 
occupational and social impairment due chronic sleep 
impairment and emotional reactivity.  The examiner added that 
the veteran's physical problems had exacerbated his PTSD 
symptoms.  The assigned GAF score was that of 55 to 58.  

Significantly, at the March 2006 VA examination, the examiner 
opined that the service-connected PTSD minimally to 
moderately impaired his ability to obtain and maintain 
physical or sedentary employment and minimal to significant 
interference with social functioning.  The veteran was noted 
to be seen for weekly group therapy, but took no 
psychotrophic medication.  He had a history of prostate 
cancer.  The VA examiner assigned a GAF score of 58.  

At the August 2008 VA examination, the examiner noted that 
the veteran had been diagnosed with hypertension in the 
1970's and had retired as a firefighter in 1983.  He opined 
that the hypertension clearly would render him unemployable 
for certain occupations, most notably his past occupation as 
a firefighter, since he should not participate in any 
occupation that would subject him to undue stress or emotion 
that could raise his blood pressure.  

In a May 2004 statement, a private cardiologist noted that he 
had treated the veteran for heart problems that included 
chronic atrial fibrillation, CAD and congestive heart 
failure.  The physician opined that the veteran was not able 
to work because of his "medical problems."  

The Board notes that, for the veteran to prevail, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high compensation rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment; 
the question is whether the claimant is capable of performing 
the physical and mental acts required for employment, not 
whether the claimant could find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

After carefully reviewing the record, the Board finds that 
the overall impairment due to the service-connected 
disabilities is currently shown to be such that the veteran 
would be precluded from working at all forms of substantially 
gainful employment consistent with his work and educational 
background.  

Here, the service-connected PTSD currently is shown to be 
manifested by a disability picture that more nearly 
approximates that of increasing difficulty is adapting to 
stressful work circumstances due to documented social 
impairment of a potentially significant degree, including in 
his fields of employment consistent with his having been a 
fireman or teacher or working around machinery.  The now 
service-connected hypertension is also shown to likely cause 
industrial inadaptability in this type of employment due to 
increased stress.  

Accordingly, due to increased psychiatric disablement and 
added cardiovascular impairment due to hypertension, the 
Board finds that a TDIU rating is warranted on this record...  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Hence, 
in resolving all reasonable doubt in the veteran's favor, the 
doctrine may be favorably applied in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased level of compensation based on a TDIU rating is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.   


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


